DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Response to Amendment
Applicant’s amendment and remarks filed on 4/2/2021 have been entered.  In the amendment, no claims have been amended. 

Terminal Disclaimer
The terminal disclaimer filed on 4/2/2021 disclaiming the terminal portion of any patent granted on this application which would extend beyond the expiration date of US 10,823,823 has been reviewed and is accepted.  The terminal disclaimer has been recorded. 
The rejection of claim 8, at least, on the ground of nonstatutory double patenting as being unpatentable over at least claim 1 of U.S. Patent No. 10,823,823 has been overcome. 

Allowable Subject Matter
Claims 1-15 are allowed.
The following is an examiner’s statement of reasons for allowance: 
Independent claim 1 recites a deflecting device comprising: a holding member having a ring shape; ring gears disposed on both sides of the holding member with the holding member interposed between the ring gears, the ring gears being concentric with the holding member; bearings disposed between the holding member and the ring gears on both sides of the holding member, the bearings being concentric with the holding member; optical deflecting members disposed at central portions of the ring gears and integrated with the ring gears; deflection motors corresponding to the respective ring gears; and a drive transmitting member configured to transmit rotary force of the deflection motors to the ring gears; wherein each of the bearings includes an outer ring fitted into and fixed to an outer ring fitting section on either one of the holding member and the corresponding ring gear, each of the bearings includes an inner ring fitted into and fixed to an inner ring fitting section on the other of the holding member and the corresponding ring gear, the ring gears on both sides of the holding member are supported by the holding member, the ring gears being configured to rotate independently of each other, and the deflection motors are configured to independently rotate the respective optical deflecting members together with the ring gears. 
Independent claim 8 recites a surveying instrument comprising: a distance meter including: a light emitting element configured to send out distance measuring light; a distance measuring light emitter configured to emit the distance measuring light; a receiver configured to receive reflected distance measuring light; and a light receiving element configured to receive the reflected distance measuring light and to generate a light reception signal, the distance meter being configured to measure a distance to a measurement target object on a basis of the light reception signal from the light receiving element; an optical axis deflector disposed on a distance measuring optical axis and configured to deflect the distance measuring optical axis; an emission direction detector configured to detect a deflection angle of the distance measuring optical axis; and a computation controller configured to control deflecting action of the optical axis deflector and distance measuring action of the distance meter, to measure a horizontal angle and a vertical angle of the measurement target object on a basis of the deflection angle detected by the emission direction detector, and to acquire three-dimensional coordinates of the measurement target object on a basis of a distance value from the distance meter and the horizontal angle and vertical angle. 
The claimed limitations as recited in combination in independent claim 1, and as recited in combination in independent claim 8, are neither anticipated by nor found obvious over the prior art of record. 
The closest prior art, Amitai (WO 2004/099849, see PTO-892, attached), teaches an optical system for steering a light beam and/or for scanning a target, including an optical unit consisting of at least one pair of prism arrays located in alignment along a common optical axis, wherein for each array the wedge angle of the prisms is identical for all the prisms in the array, and each array is capable of being independently rotatable about the axis (Abstract). 
However, no available prior art discloses, teaches, or fairly suggests the claimed limitations as recited in combination in independent claim 1, and as recited in combination in independent claim 8. 
This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14). 
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL L MURPHY whose telephone number is (571)270-3194.  The examiner can normally be reached on M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/DANIEL L MURPHY/Primary Examiner, Art Unit 3645